Exhibit 10.1

Seagate Technology (the “Company”)

Non-Employee Board Member Compensation

as approved by the Board of Directors on October 26, 2006

Director Stock Option Grants

 

  •   Each newly appointed or elected director will receive an initial stock
option grant to purchase 100,000 shares of the Company’s common stock at a fair
market value as of the date of the grant. The fair market price per common share
shall be determined under the terms of the Seagate Technology 2004 Stock
Compensation Plan. Each initial stock option grant will carry a four-year
vesting schedule, 25% cliff per year, effective as of the date of commencement
of service, which for appointed directors shall generally be the date of the
Board meeting at which the director is appointed, or in the case of
non-incumbent director nominees, upon election by the shareholders. However,
that if the new director was, prior to commencement of board service, an officer
or member of the board of directors of an entity the stock, assets and/or
business of which has been acquired by Seagate, the number of shares of the
initial grant shall be determined by the existing members of the Board, but
shall not exceed 100,000 shares.

 

  •   Each year at the Annual General Meeting of Shareholders, each incumbent
director with a minimum of six (6) months tenure as of the date of the Annual
General Meeting that is re-elected to the Board shall automatically receive a
stock option grant to purchase 25,000 shares of the Company’s common stock at a
fair market value as of the date of grant. Each such stock option grant shall
carry a four-year vesting schedule, 25% cliff per year.

Board Service Compensation

 

  •   Each board member shall receive an annual cash retainer of $50,000,
payable in four equal installments of $12,500 per quarter to directors in good
standing at the date of each regular quarterly board meeting.

Board Chairman Compensation

 

  •   The board member serving as Chairman of the Board of Directors shall
receive an additional annual cash retainer of $150,000 payable in four equal
installments of $37,500 on the first day of each calendar quarter.

Committee Service Compensation

Audit Committee

 

  •   The board member serving as the Chair of the Audit Committee shall receive
an additional annual cash retainer of $50,000 payable in four equal installments
of $12,500 on the first day of each calendar quarter.

 

  •   Each board member serving as a member of the Audit Committee shall receive
an additional annual cash retainer of $25,000 payable in four equal installments
of $6,250 on the first day of each calendar quarter.

 



--------------------------------------------------------------------------------

Compensation Committee

 

  •   The board member serving as the Chair of the Compensation Committee shall
receive an additional annual cash retainer of $15,000 payable in four equal
installments of $3,750 on the first day of each calendar quarter.

 

  •   Each board member serving as a member of the Compensation Committee shall
receive an additional annual cash retainer of $10,000 payable in four equal
installments of $2,500 on the first day of each calendar quarter.

Nominating and Corporate Governance Committee

 

  •   The board member serving as the Chair of the Nominating and Corporate
Governance Committee shall receive an additional annual cash retainer of $15,000
payable in four equal installments of $3,750 on the first day of each calendar
quarter.

 

  •   Each board member serving as a member of the Nominating and Corporate
Governance Committee shall receive an additional annual cash retainer of $10,000
payable in four equal installments of $2,500 on the first day of each calendar
quarter.

Travel Expense Reimbursements

 

  •   Directors shall be reimbursed for all reasonable expenses related to
traveling to Board meetings.

 

Audit Committee Members:    Compensation Committee Members: Donald E. Kiernan,
Chair    James A. Davidson, Chair Lydia M. Marshall    Gregorio Reyes Frank J.
Biondi, Jr.    John W. Thompson Nominating and Corporate    Governance Committee
Members:    Lydia M. Marshall, Chair    William W. Bradley    Michael R. Cannon
  

 

2